Citation Nr: 1138919	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  03-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan


INTRODUCTION

The Veteran appellant had active service in the United States Navy from July 1997 to July 2001.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim for bilateral hearing loss.  The RO subsequently granted service connection for left ear hearing loss in an August 2002 rating decision, but service connection for right ear hearing loss remained denied.

In August 2010, a Travel Board hearing was held at the New York City RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

Thereafter, the Board remanded the case for additional development.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The hearing loss shown for the right ear in June 2002 was of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.

2.  The hearing loss shown for the right ear in August 2006 was of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.

3.  The Veteran has repeatedly failed, without good cause, to respond to inquiries concerning his claim and/or to provide supportive data relating to his claim, and he failed to report for a scheduled June 2010 VA examination which was arranged to determine the severity and etiology of his claimed right ear hearing loss.


CONCLUSION OF LAW

The appellant does not have hearing loss in the right ear that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letters sent to the appellant in September 2003, and May 2011, that fully addressed all four notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the RO.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of an SSOC issued in July 2011, after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal, as the timing error did not affect the essential fairness of the adjudication

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, a May 2011 letter from VA contained the information required by Dingess.

VA must also make reasonable efforts to assist the claimant.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Available private and VA medical treatment records have been associated with the claims file and reviewed.  In May 2011, the appellant was asked to identify all sources of information relating to evaluation of his right ear hearing but he failed to respond.  Thus, it appears that all obtainable evidence identified by the appellant relative to his hearing loss claim has been obtained and associated with the claims file and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

In August 2006, the RO arranged for an examination of the appellant by an audiologist.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The examination report included descriptions of the history and symptoms for the claimed hearing loss and demonstrated objective evaluations.  The audiologist was able to assess the nature and severity of the appellant's claimed right ear hearing loss by means of audiometric testing.  The Board finds that the audiologist's report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VA audiologist failed to perform the audiometric testing properly.  Furthermore, the appellant failed to report for a June 2011 VA audiometric examination and he has not shown good cause for his failure to appear or asked that the examination be rescheduled.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate medical examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the appellant failed to respond to VA requests for medical information.  The RO also arranged for an examination with audiometric testing as directed by the May 2011 Board remand, but the appellant failed to report.  Therefore, substantial compliance has been achieved.

All relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a), 3.304 (2011). 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his difficulties with right ear hearing loss.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant testified at his August 2010 Travel Board hearing that he had started having problems with both ears about the same time in service.  The appellant stated that he felt that the hearing in his right ear had gotten worse since the last time his hearing had been examined by VA.

The case was therefore remanded by the Board for the gathering of medical records and to schedule the Veteran for a VA audiometric examination to determine the nature, extent, onset date, etiology, and degree of his claimed right ear hearing loss.  The examiner was to review the Veteran's claims file in conjunction with the examination.  All special studies and tests indicated were to be performed.  A complete rationale was to be given for all opinions and conclusions expressed.  The case was then to be readjudicated on all pertinent matters based upon the findings of these assessments.  The Veteran was notified that it was his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause might include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, VA correspondence relating to this appeal was sent to the Veteran on at least two occasions; none of these letters was returned as undeliverable.  In May 2011, the Veteran was asked to provide the names and addresses of all VA and non-VA providers and treatment centers where he had been treated for hearing loss.  VA Forms 21-4142 (Authorization and Consent to Release Information) and 21-4138 (Statement in Support of Claim) were enclosed.  Also in May 2011, the Veteran was sent another letter in which he was notified that he had been scheduled for a VA audiometric examination on June 16, 2011.  In the May 2011 Board remand, the Veteran had been notified that failure to report for an examination without good cause would adversely affect his claim.  The Veteran did not respond to any of these communications which he is presumed to have received.

Moreover, the Veteran was specifically scheduled for the necessary VA audiometric examination on June 16, 2011; he did not report for this examination.  The Veteran has never provided any reason for not appearing at his scheduled examination or for not supplying any of the requested information.

Where there is a claim submitted by a Veteran, but medical evidence accompanying the claim is not adequate for rating purposes, a VA examination will be authorized, and individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a).

Under 38 C.F.R. § 3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  The Veteran was told of this requirement.

VA's duty to assist the Veteran in the development of his claim is not a one-way street.  He is obligated to cooperate when he is asked for information which is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist the appellant in the development of his claim, that duty is not limitless and the claimant must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Court of Appeals for Veterans Claims has clearly held that, if a claimant does respond to requests for information, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, the Veteran has not communicated with VA since August 2010, despite attempts by VA to communicate with him by letter.

In this case, VA, and specifically the Board, has gone to considerable lengths to obtain information to assist the Veteran with his right ear hearing loss claim.  It appears that notifications via various documents, including notification of the scheduled audiometric examination, were sent to the Veteran's last known address of record, and this and other correspondence and documents which have been sent there on other occasions have not been returned as undeliverable.  If he is not at the location he gave VA, in essence there is simply no indication as to where he may be.

The Court has held that failure to report to a VA examination or to submit additional evidence in order to facilitate the claims adjudication process may be considered as abandonment of the claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Clearly, the Veteran in this case was well aware of the necessity of reporting for the VA audiometric examination, in light of the attempt to arrange said examination pursuant to a remand from the Board for that purpose.  Because he failed to attend the most recent scheduled examination, the Board concludes that his claim of entitlement to benefits must be evaluated on the evidence of record, in accordance with 38 C.F.R. § 3.655(a), (b).

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Further, the Court opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The appellant is currently service connected for left ear hearing loss and the residuals of a right eardrum perforation.  Review of the evidence of record reveals that service connection for the appellant's right ear hearing loss was denied in August 2002 because the requirements of 38 C.F.R. § 3.385 had not been met.  VA audiograms dated in June 2002, and August 2006, are of record.  

Review of the appellant's service medical records reveals that he underwent a service separation examination in June 2001.  On physical examination of his ears, they were described as normal.  

This examination also included audiometric testing.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
20
10
LEFT
N/A
N/A
N/A
N/A
N/A

In June 2002, the appellant underwent audiometric testing in a VA outpatient facility; he complained of decreased hearing.  He underwent audiometric testing and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
N/A
10
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The examining audiologist stated that the right ear hearing was normal.

In August 2010, the appellant underwent VA audiometric testing; he reported having difficulty communicating at work.  The appellant also reported in-service loud noise exposure from aviation engines.  He denied post-service occupational and recreational noise exposure.  The examiner reviewed the appellant's medical records.  

Audiometric testing was accomplished and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The audiologist stated that the appellant's right ear hearing was within normal limits.

The evidence of record does not contain any VA generated clinical data dated after August 2006 that indicates whether or not the appellant's right ear hearing loss currently meets the requirements of 38 C.F.R. § 3.385.

The evidence of record includes a report from the private audiologic testing that was conducted in December 2010; these results appear to indicate that the appellant currently has right ear hearing loss that meets the criteria listed in 38 C.F.R. § 3.385.  However, the Board notes that the report of this private audiometric testing does not reflect that the speech recognition scores were achieved through a controlled speech test, such as the Maryland CNC.  See 38 C.F.R. § 4.85(a) (Examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.)  Therefore, those results cannot be considered.  Furthermore, the private audiologist did not provide an opinion as to whether or not the appellant's right ear hearing loss is etiologically related to any incident of service.  

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau, supra.  The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The right ear hearing loss demonstrated by the appellant has never been shown to meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes at any time since the claim for service connection was filed in September 2001.  The clinical evidence of record indicates that the appellant's right ear hearing is within normal range and that his right ear speech discrimination score is normal.  The absence of any evidence of any hearing loss meeting the regulatory criteria after the appellant's separation from service constitutes negative evidence tending to disprove the claim that the appellant incurred any such condition during his active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.  

The Board has considered the appellant's statements and sworn testimony asserting current hearing loss related to his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The appellant appears to be sincere in his arguments to the effect that he has right ear sensorineural hearing loss that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, supra.
 
However, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  While the appellant is competent to say that he experienced hearing problems in his right ear while in service and now, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required to do that.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative.  

Having reviewed the complete record, and for the reasons and bases set forth herein, the Board further finds that, in the absence of additional pertinent information with regard to the Veteran's medical treatment for right ear hearing loss since 2006, etc., and other matters which are entirely within his sole power to provide, and more specifically absent a new examination for an audiometric assessment as to the severity and extent of his current right ear hearing loss as well as the probable etiology of that hearing loss, entitlement to the benefits sought on appeal cannot otherwise be established or confirmed.  See 38 C.F.R. § 3.655(a).

Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, supra at 225.  The regulation at 38 C.F.R. § 3.385 defines hearing disability for VA purposes.  That regulation prohibits a finding of hearing disability where threshold hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 decibels and at least three of those threshold levels are 25 decibels or less.  Hensley v. Brown, supra at 160.  The regulation also allows a finding of a hearing disability when speech recognition scores using the Maryland CNC test are less than 94 percent, but no such results are of record.

Although the appellant has arguably shown exposure to acoustic trauma in service, and has service connection for the left ear, the question here is whether he has a cognizable disability in his right ear.  The audiometric testing conducted for VA, in August 2006, revealed that the appellant's hearing in his right ear does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels; in addition no speech recognition score less than 94 percent is of record.  Accordingly, there is no evidence that the appellant currently has any right ear hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  

For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's right ear hearing loss claim.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


